UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-6599



In Re: THOMAS CARVER STEPHENS,

                                                          Petitioner.



          On Petition for Writ of Mandamus.    (CR-98-83)


Submitted:   June 15, 2000                   Decided:   June 26, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Petition dismissed by unpublished per curiam opinion.


Thomas Carver Stephens, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Carver Stephens petitions this court for a writ of

mandamus and requests that we stay district court proceedings in

his 28 U.S.C.A. § 2255 (West Supp. 2000) action.      The district

court has entered a final order denying relief on Stephens’ § 2255

motion.   Accordingly, while we grant leave to proceed in forma

pauperis, we dismiss the mandamus petition as moot.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                PETITION DISMISSED




                                2